DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 4, 2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art of record (Paulet Vazquez, U.S. Patent Publication 2016/0320632), fails to teach “each one of the pair of hinges is symmetrical along a longitudinal axis”.  The examiner respectfully disagrees.  Although the hinge taught by Paulet Vazquez may not be symmetrical in an x-z plane (i.e., top view), the hinge is symmetrical in an x-y plane (i.e., side view) along a longitudinal axis {emphasis added}.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulet Vazquez (U.S. Patent Publication 2016/0320632).
With regard to independent claim 7, Paulet Vazquez teaches modular eyewear (Figure 1) comprising: a central frame (Figure 1) comprising a first central frame groove and a second central frame groove (Figure 2, housing of element 2, left and right occurrence); a pair of hinges (Figure 4, element 4, left and right occurrence) each comprising a first protrusion and a second protrusion (Figure 2, elements 4a and 4d, left and right occurrence), each of the first protrusions configured to fit into any one of the first central frame groove and the second central frame groove (Figure 2, elements 4a and 4d are identical and thus interchangeable); and, a pair of temple members (Figure 1, element 5, left and right occurrence) each comprising a temple member groove (Figure 2, housing of element 5, left and right occurrence); wherein each of the second protrusions are configured to fit into any one of the temple member grooves (Figure 2, elements 4a and 4d are identical and thus interchangeable); and, wherein each one of the pair of hinges is symmetrical along a longitudinal axis (Figure 4, element 4 has symmetry along a longitudinal axis when viewed from a side view).
With regard to dependent claim 9, Paulet Vazquez teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, and further teaches such eyewear wherein the pair of hinges are made from a resistant polymeric material (page 1, paragraphs [0005] and [0015]) and allowing the pair of hinges to flex up to 108-degrees (page 1, paragraph [0007]).
With regard to dependent claim 10, Paulet Vazquez teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 9, and further teaches such eyewear wherein the resistant polymeric material is silicone (page 1, paragraphs [0005] and [0015]).
With regard to dependent claim 11, Paulet Vazquez teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, and further teaches such eyewear wherein the central frame (Figure 1) further comprises two eyeglass supporting member (Figure 1, element 2), each of the two eyeglass supporting members configured to support an eyeglass lens (Figure 1, element 3 and page 1, paragraph [0015]).

    PNG
    media_image1.png
    596
    953
    media_image1.png
    Greyscale


With regard to dependent claim 12, Paulet Vazquez teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 11, and further teaches such eyewear where the central frame further comprises a bridge member positioned between the two eyeglass supporting members, the bridge member configured to rest on a nose of a user (see annotated Figure 1 above).
With regard to dependent claim 13, Paulet Vazquez teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, and further teaches such eyewear where the central frame and the pair of temple members are made of plastic (page 1, paragraph [0005]).
With regard to dependent claim 15, Paulet Vazquez teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 7, and further teaches such eyewear where each of the second protrusions are configured to fit into any one of the first central frame groove and the second central frame groove, and each of the first protrusions are configured to fit into any one of the temple member grooves (Figure 2, elements 4a and 4d are identical and thus interchangeable).

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches modular eyewear comprising: a central frame comprising a first central frame groove and a second central frame groove; a pair of hinges each comprising a first protrusion and a second protrusion, each of the first protrusions configured to fit into any one of the first central frame groove and the second central frame groove; and, a pair of temple members each comprising a temple member groove; wherein each of the second protrusions are configured to fit into any one of the temple member grooves; and, wherein each one of the pair of hinges is symmetrical along a longitudinal axis, the prior art fails to teach such eyewear wherein each of the first protrusion and each of the second protrusions are U-shaped, as claimed in dependent claim 8; or wherein each of the first and second protrusions have a base that is flush with an underside of the pair of hinges, as claimed in dependent claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
08 July 2022